DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 15/969564, attorney docket AA6097-US 111079. Application is assigned an effective filing date of 05/02/2018 based the present application’s filing date, and applicant is Intel Corp.  Claims 7-13 have previously been withdrawn from consideration. Applicant has amended claims 1, 14 and 21 in the response dated 12/3/2021. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues is his response received 12/3/2021, that the art or record Yew does not teach a fan-out panel level package that includes a mold compound that is laterally adjacent to and over the semiconductor die and the warpage control  structure because the mold compound does not cover the top of the die. Examiner withdraws the previous rejection and presents a new rejection based on Lu. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lu (U.S. 9,831,195).

As for claim 1,
Lu teaches in figure 1 a fan-out panel level package), comprising: 
one or more redistribution layers (15); 
a semiconductor die (20a) on the one or more redistribution layers; 
one or more warpage control structures (10) adjacently located next to the semiconductor die; and 
a mold compound (30) encapsulating the semiconductor die and the one or more warpage control structures on the one or more redistribution layers.
the mold compound laterally adjacent to and over the semiconductor die and the one or more warpage control structures. (shown in figure 1)

As for claim 2,


As for claim 3,
Lu teaches the FOPLP of claim 2, wherein the metal comprises copper ([co3 ln65]).

As for claim 4,
Lu teaches the FOPLP of claim 1, further comprising an insulating layer (underfill layer 26 inherently is an electrical insulator to prevent shorts between bumps) between the one or more redistribution layers and the semiconductor die.

As for claim 6,
Lu teaches the FOPLP of claim 1, wherein an interconnect of the one or more redistribution layers is bonded to a contact pad (26) of the semiconductor die. ([co4 ln33]).

As for claim 14,
Lu teaches a system comprising: a printed circuit board (PCB) (50 [co4 ln50]), 
a fan-out panel level package (40) on the PCB, the FOPLP comprising: 
one or more redistribution layers (15); 
a semiconductor die (20) on the one or more redistribution layers; 

a mold compound (30) encapsulating the semiconductor die and the one or more warpage control structures on the one or more redistribution layers,
the mold compound laterally adjacent to and over the semiconductor die and the one or more warpage control structures. (shown in figure 1).

As for claim 15,
Lu teaches the system of claim 14, and teaches that conductive bumps (48) couple the FOPLP to the PCB.

As for claim 16,
Lu teaches the system of claim 14, wherein at least one of the one or more warpage control structures (10) is formed from metal. ([co3 ln64]).

As for claim 17,
Lu teaches the system of claim 16, wherein the metal comprises copper. ([co3 ln65]).

As for claim 18,
Lu teaches the system of claim 14, further comprising an insulating layer (underfill layer 26 inherently is an electrical insulator to prevent shorts between bumps), between the one or more redistribution layers and the semiconductor die.

As for claim 20,
Lu teaches the system of claim 14, wherein an interconnect of the one or more redistribution layer is bonded to a contact pad (26) of the semiconductor die. ([co4 ln33]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Do et at. (U.S. 2012/0038047).

As for claim 5,
Lu teaches the FOPLP of claim 4, but does not teach that the insulating layer comprises a dielectric material. 
However, Do teaches using a dielectric as an underfill layer.
It would have been obvious to one skilled in the art at the effective filing date of this application to use a dielectric as an underfill because the dialectic can be deposited 

As for claim 19,
Lu teaches the FOPLP of claim 4, but does not teach that the insulating layer comprises a dielectric material. 
However, Do teaches using a dielectric as an underfill layer.
It would have been obvious to one skilled in the art at the effective filing date of this application to use a dielectric as an underfill because the dialectic can be deposited before the die is attached. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lee et al. (U.S. 2018/0197827).

As for claim 21,
Lu teaches a fan-out panel level package (40), comprising: 
one or more redistribution layers (15); 
a semiconductor die (20); 
one or more warpage control structures (10) adjacently located next to the semiconductor die; and 
the mold compound laterally adjacent to and over the semiconductor die and the one or more warpage control structures. (shown in figure 1)
Lu does not teach a primer layer on the one or more redistribution layers and the semiconductor die and molding compound.
However, Lee teaches a primer layer (131) between the RDL layers (140) and the die (120) and compound (151).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the primer layer of Lee to the device of Yew because a multi-level insulating structure allows more flexibility in the design of the conductive connections. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 22,
Lu in view of Lee makes obvious the FOPLP of claim 21, and Lu teaches that an interconnect of the one or more redistribution layers is bonded to a contact pad (26) of the semiconductor die. ([co4 ln33]).

As for claim 23,
Lu in view of Lee makes obvious the FOPLP of claim 21, and Lu teaches that at least one of the one or more warpage control structures (10) is formed from metal. ([co3 ln64]).

As for claim 24,
Lu in view of Lee makes obvious the FOPLP of claim 21, and Lu teaches an insulating layer (underfill layer 26 inherently is an electrical insulator to prevent shorts between bumps) between the one or more redistribution layers (15) and the primer layer.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lee and further in view of Do.

 As for claim 25,
Lu in view of Lee makes obvious the FOPLP of claim 24, in the combination, Lee teaches that one or more of the primer layer comprises a dielectric (Lee [0083]) but the combination does not teach teaches that insulating layer comprises one or more dielectric materials.
However, Do teaches using a dielectric as an underfill layer.
It would have been obvious to one skilled in the art at the effective filing date of this application to use a dielectric as an underfill because the dialectic can be deposited before the die is attached. One skilled in the art would have combined these elements with a reasonable expectation of success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893